DETAILED ACTION
This Office Action is in response to the application filed on March 2, 2022. Claims 1-15 are pending and are examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6-7, and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over C.N. Patent Publication No. CN110213583A (“Qin”) in view of C.N. Patent Publication No. CN110166771A (“Huang”).
With respect to claim 6, Qin discloses the invention substantially as claimed, including 
	A client, comprising:
a processor (see ¶¶30-31, 46, 168, 203, describing that the system may include a processor and a memory/storage medium storing a computer program for execution by the processor); and
a memory configured to store an instruction executable by the processor (see citations and arguments with respect to element above); wherein the processor is configured to execute the instruction to perform the following steps:
acquiring a to-be-uploaded video (see Fig. 1, items 1-3, ¶¶48-51, describing a video coding system that includes a video content 1 to be encoded by a video encoding system 2 and played online at a playback server 3 – one of ordinary skill in the art at the time of filing would have understood that a video acquired for encoding and ultimately transmission to another device, e.g., to a server, is video that is “to-be-uploaded” to that server, i.e., video content 1 is a to-be-uploaded video that is acquired by the video encoding system 2);
determining encoding complexity of the to-be-uploaded video (see ¶¶58, 60, 91, describing that the system obtains the encoding complexity of the video slices of the to-be-encoded, i.e., to-be-uploaded, video); 
…
acquiring a target encoding parameter in an encoding parameter set corresponding to the [complexity] from a plurality of preset encoding parameter sets according to the [complexity] (see ¶¶60, 91, 124-125, 127-128, describing that this complexity is used to determine encoding parameters which may include bit rate, frame rate, resolution, etc., i.e., including a target encoding parameter in an encoding parameter set, and may be one of a set of preset encoding parameter sets – see, e.g., ¶¶93, 139, describing sets of parameters, e.g., normal definition resolution and 0.75kb/s bit rate or high definition and 1.5kb/s bit rate, etc.); and
encoding the to-be-uploaded video based on the target encoding parameter and uploading an encoded to-be-uploaded video to a server (see ¶¶16, 48-51, 61, 140, 184, describing that the system then encodes the to-be-encoded, i.e., to-be-uploaded, video based on the appropriate encoding parameter, i.e., target encoding parameter, and it is transmitted to a server, i.e., the encoded to-be-uploaded video is uploaded to a server). 
Qin does not explicitly disclose that a complexity metric may be determined by determin[ing] a difference between the encoding complexity and a preset threshold by comparing the encoding complexity and the preset threshold.
However, in the same field of endeavor, Huang discloses that it was known to base parameter decisions based on a difference between the coding complexity and a preset threshold: 
determining a difference between the encoding complexity and a preset threshold by comparing the encoding complexity and the preset threshold (see ¶¶47, 51-55, 59, 94, 107-113, 115, 138-139, 162-163, 175-176, 184-185, describing determining encoding complexity (e.g., a difference or ratio between a first coding complexity and a second coding complexity) of a to-be-encoded video, comparing it to a preset threshold to determine the difference between the gap and the preset threshold/range, and using that difference to make encoding parameter (e.g., mode) decisions);
As detailed above, Qin discloses an analysis of complexity in order to select encoding parameters. At the time of filing, one of ordinary skill in the art would have been familiar analyzing complexity of video data to determine appropriate video encoding parameters and have understood that, as evidenced by Huang, that one known way to do so is to compare the coding complexity to a preset threshold/range. Accordingly, to one of ordinary skill in the art at the time of filing, using such a comparison to select the parameters of Qin would have represented nothing more than the combination of prior art elements according to predictable results and/or the simple substitution of one known element for another to obtain predictable results. 
Therefore, it would have been obvious to one having ordinary skill in the art at the time of filing to include a mechanism for comparing the coding complexity to a preset threshold/range in order to determine the appropriate coding parameters of Qin in the coding system of Qin as taught by Huang.
With respect to claim 7, Qin discloses the invention substantially as claimed. As described above Qin in view of Huang discloses all the elements of independent claim 6. Qin/Huang additionally discloses: 
           wherein said acquiring the to-be-uploaded video comprises:
acquiring hardware encoded data of the to-be-uploaded video (see citations and arguments with respect to claim 6 above, describing video may be encoded by a processor, i.e., hardware, and Qin ¶65, describing that the source video, i.e., to-be-uploaded video, may be video data that has been encoded and decoded from stored source video, i.e., is hardware encoded video data);
before the determining encoding complexity of the to-be-uploaded video, the method further comprises:
decoding the hardware encoded data of the to-be-uploaded video to obtain original video data of the to-be-uploaded video (see citations with respect to element above, describing that the source video, i.e., original video data of the to-be-uploaded video, may have been hardware encoded data of the to-be-uploaded video that was decoded); and
said determining encoding complexity of the to-be-uploaded video comprises:
determining encoding complexity during encoding the original video data of the to-be-uploaded video (see Qin ¶¶91, 109, describing that the encoding complexity is determined during a first encoding of the to-be-encoded, i.e., to be uploaded, video and broadcast thereafter). 
The reasons for combining the cited prior art with respect to claim 7 also apply to claim 6.
With respect to claim 1, claim 1 discloses the elements of claim 6 in method form rather than system form. Accordingly, the disclosure recited with respect to claim 6 also applies to claim 1. 
With respect to claim 2, claim 2 discloses the elements of claim 7 in method form rather than system form. Accordingly, the disclosure recited with respect to claim 7 also applies to claim 2. 
With respect to claim 11, claim 11 discloses the elements of claim 6 in computer-readable medium form rather than system form. Qin discloses that its system may be embodied in a non-transitory computer-readable storage medium executed by a processor (see ¶¶30-31, 46, 168, 203). Accordingly, the disclosure recited with respect to claim 6 also applies to claim 11. 
With respect to claim 12, claim 12 discloses the elements of claim 7 in computer-readable medium form rather than system form. Qin discloses that its system may be embodied in a non-transitory computer-readable storage medium executed by a processor (see ¶¶30-31, 46, 168, 203). Accordingly, the disclosure recited with respect to claim 7 also applies to claim 12. 
Allowable Subject Matter
Claims 3-5, 8-10, and 13-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The cited prior art fails to disclose obtaining an initial encoding parameter for the to-be-uploaded video, wherein the initial encoding parameter is preset based on historical encoding parameters; performing inter-frame predictive encoding and intra-frame predictive encoding on the to-be-uploaded video based on the initial encoding parameter.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSAY JANE KILE UHL whose telephone number is (571)270-0337.  The examiner can normally be reached on 8:30 AM-5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on (571)272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LINDSAY J UHL/               Examiner, Art Unit 2481